DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites: “a gas turbine” in line 2 which should read: “the gas turbine engine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarkson et al. (US 2016/0201505 A1) hereinafter Clarkson.
Regarding claim 1, Clarkson teaches an assembly for a gas turbine engine (para. 0008-0015) comprising:
a composite gas turbine engine component including a first flange (440) extending radially from a main body at a junction having an arcuate profile (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below);
a stiffener ring (420) between the first flange (440) and a second flange (136) (paras. 0071-0072; Fig. 4C and Clarkson);
an adapter ring (410) trapped between the stiffener ring (420) and the first flange (410), the adapter ring including a mate face dimensioned to follow a contour of the junction such that the junction sits on the mate face (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below).

    PNG
    media_image1.png
    532
    738
    media_image1.png
    Greyscale


Regarding claim 4, Clarkson teaches all the claimed limitations as stated above in claim 1. Clarkson further teaches at least one fastener (470) extending through the stiffener ring and the adapter ring to fixedly attach the first flange to the second flange (Clarkson, annotated FIG. 4C above).
Regarding claim 5, Clarkson teaches all the claimed limitations as stated above in claim 1. Clarkson further teaches a mounting block (460) arranged such that the first flange (440) is trapped between the mounting block (460) and the adapter ring (410) (Clarkson, annotated FIG. 4C above).
Regarding claim 6, Clarkson teaches all the claimed limitations as stated above in claim 5. Clarkson further teaches the mounting block includes a contoured face dimensioned to follow the contour of the junction such that the contoured face is opposed to the mating mate face (Clarkson, annotated FIG. 4C above).
Claims 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanton (US 8,079,773 B2).
Regarding claim 1, Blanton an assembly for a gas turbine engine (Col. 1, lines 35-53, Fig. 3) comprising:
a composite gas turbine engine component including a first flange extending radially from a main body at a junction having an arcuate profile (70) (Col. 5, line 42- Col. 6, line 6; Fig. 3, and Blanton, annotated FIG. 3 below);
a stiffener ring (12) between the first flange (70) and a second flange (270) (Col. 5, line 42- Col. 6, line 6; Fig. 3, and Blanton, annotated FIG. 3 below);


    PNG
    media_image2.png
    445
    716
    media_image2.png
    Greyscale

Regarding claim 4, Blanton teaches all the claimed limitations as stated above in claim 1. Blanton further teaches at least one fastener (71) extending through the stiffener ring and the adapter ring to fixedly attach the first and second flanges (Fig. 3, and Blanton, annotated FIG. 3 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2010/0000227 A1) hereinafter Porter in view of Clarkson.
Regarding claim 1, Porter teaches an assembly for a gas turbine engine comprising:
a composite gas turbine engine component (23) including a first flange (24) extending radially from a main body at a junction having an arcuate curvature (para. 0027; Figs. 4-3 and Porter, annotated FIG. 3 below) and;
a second flange (24) (paras. 0023 and 0029; Figs. 3-4).

    PNG
    media_image3.png
    460
    753
    media_image3.png
    Greyscale

Porter fails to teach:

However, Clarkson teaches an assembly for a gas turbine engine (para. 0008-0015) comprising:
a composite gas turbine engine component including a first flange (440) extending radially from a main body at a junction having an arcuate profile (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below);
a stiffener ring (420) between the first flange (440) and a second flange (136) (paras. 0071-0072; Fig. 4C and Clarkson);
an adapter ring (410) trapped between the stiffener ring (420) and the first flange (410), the adapter ring including a mate face dimensioned to follow a contour of the junction such that the junction sits on the mate face (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Porter by providing the stiffener and the adaptor ring as taught by Clarkson as this would eliminate direct contact between the first and second flange thereby preventing wearing of the first and second flanges.
Regarding claim 4
Regarding claim 5, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 1. Porter as modified by Clarkson further teaches a mounting block (9) (Porter, Fig. 3) such that the first flange is trapped between the mounting block and the adapter ring (Porter, Fig. 3 and Clarkson, annotated FIG. 4C above).
Regarding claim 6, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 5. Porter as modified by Clarkson further teaches the mounting block includes a contoured face dimensioned to follow the contour of the junction such that the contoured face is opposed to the mating mate face (Porter, annotated FIG. 3 above and Clarkson, annotated FIG. 4C above).
Regarding claim 7, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 1. Porter as modified by Clarkson further teaches the first gas turbine engine component is made up of a composite layup including a plurality of layers in stacked relationship that follow the contour of the junction to establish the main body and the first flange (Porter: para. 0027; Fig. 3).
Regarding claim 8, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 7. Porter as modified by Clarkson further teaches the ply layers established an intermediate portion interconnecting the main body and the junction and the ply layers are arranged such that the ply slope radially inwards from the main body in a direction towards the junction (Porter, annotated FIG. 4C above).
Regarding claim 9, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 7. Porter as modified by Clarkson further teaches 
Regarding claim 10, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 7. Porter as modified by Clarkson further teaches the first gas turbine engine is composite duct is dimensioned to bound a gas path of a gas turbine engine (paras. 0005-0008).
Regarding claim 11, Porter teaches a gas turbine engine comprising:
 a fan section (para. 0007);
a compressor section, a turbine section that drives the fan section and the compressor section (paras. 0001-0007)(compressor section and turbine section are inherent components of a gas turbine engine),
a duct assembly comprising:
a first duct including a main body (23) and a first flange (24) (Figs. 3-4, para. 0027), the main body extending along an engine longitudinal axis to bound a gas path (Figs. 3-4), the first flange (24) extending radially outwardly from the main body at a junction having an arcuate profile (Porter, annotated FIG. 3 above), wherein the first duct is made of composite layup including a plurality of ply layers in stacked relationship (para. 0027, Figs. 3-4) that follow a contour of the junction to establish the first main body and the first flange (Porter, annotated FIG. 3 above);
a second duct (12) including a second flange (15).
Porter fails to teach an interface ring trapped between the first and second flanges, wherein the first flange sits on the interface ring along the contour.

a composite gas turbine engine component including a first flange (440) extending radially from a main body at a junction having an arcuate profile (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below);
a stiffener ring (420) between the first flange (440) and a second flange (136) (paras. 0071-0072; Fig. 4C and Clarkson);
an interference ring (410) trapped between the first second flange and the first flange (410), the interference ring including a mate face dimensioned to follow a contour of the junction such that the junction sits on the mate face, wherein the first flange sits on the interference ring along the contour (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Porter by providing the stiffener and the adaptor ring as taught by Clarkson as this would eliminate direct contact between the first and second flange thereby preventing wearing of the first and second flanges.
Regarding claim 15, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 11. Porter as modified by Clarkson further teaches the interface ring is trapped between the first flange and a stiffener ring (420) (Clarkson, Fig. 4C) of the duct assembly.
Regarding claim 17, Porter teaches a method of assembly for a gas turbine engine comprising:

wherein the first flange extends radially outwardly from a duct body (23) at a junction having an arcuate profile (Porter, annotated FIG. 3 above),
wherein the first duct comprises includes a composite layup having a plurality of ply layers in stacked relationship para. 0027, Figs. 3-4 that follow the contour of the junction (Porter, annotated FIG. 3 above).
Porter fails to teach: positioning an interface ring between the first and second flanges, the interface ring includes a mate face dimensioned to follow the contour of the junction such that the ply layers are supported on the mate face.
However, Clarkson teaches an assembly for a gas turbine engine (para. 0008-0015) comprising:
a composite gas turbine engine component including a first flange (440) extending radially from a main body at a junction having an arcuate profile (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below);
positioning a stiffener ring (420) between the first flange (440) and a second flange (136) (paras. 0071-0072; Fig. 4C and Clarkson);
an interference ring (410) trapped between the first second flange and the first flange (410), the interference ring including a mate face dimensioned to follow a contour of the junction such that the junction sits on the mate face, wherein the first flange sits on the interference ring along the contour (para. 0071-0072; Fig. 4C and Clarkson, annotated Fig. 4C below).
.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson in view of Kappes (US 2015/0308290 A1).
Clarkson teaches all the claimed limitations as stated above in claim 1. Clarkson fails to teach the adaptor ring/interface ring is metallic.
However, Kappes drawn to a gas turbine engine teaches an assembly comprising a first flange (232) and a second flange (248) (Figs. 3-6). An adaptor ring/interface ring (230) is trapped between the first and second flanges such that the first flange sits on a contour of the adaptor ring/interface ring (Figs. 3-6). Kappes further teaches the adaptor ring/interface ring is metallic (para. 0055).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the adaptor ring/interface ring with a metallic material as taught by Kappes as they are known in the art for withstanding high operating temperatures.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanton  in view of Kappes.
Blanton teaches all the claimed limitations as stated above in claim 1. Blanton fails to teach the adaptor ring/interface ring is metallic.
However, Kappes drawn to a gas turbine engine teaches an assembly comprising a first flange (232) and a second flange (248) (Figs. 3-6). An adaptor 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the adaptor ring/interface ring with a metallic material as taught by Kappes as they are known in the art for withstanding high operating temperatures.
Claims 2-3, 14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Clarkson and further in view of Kappes.
Regarding claim 2 and 14, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claims 12 and 17. Porter as modified by Clarkson fails to teach the adaptor ring/interface ring is metallic.
However, Kappes drawn to a gas turbine engine teaches an assembly comprising a first flange (232) and a second flange (248) (Figs. 3-6). An adaptor ring/interface ring (230) is trapped between the first and second flanges such that the first flange sits on a contour of the adaptor ring/interface ring (Figs. 3-6). Kappes further teaches the adaptor ring/interface ring is metallic (para. 0055).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the adaptor ring/interface ring with a metallic material as taught by Kappes as they are known in the art for withstanding high operating temperatures.
Regarding claim 3, Porter as modified by Clarkson and Kappes teaches all the claimed limitations as stated above in claim 2. Porter as modified by Clarkson and Kappes further teaches the second flange is metallic (Porter, para. 0012).
Regarding claim 16, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 15. Porter as modified by Clarkson further teaches the thickness of the stiffener ring is greater than the a combined thickness of the first and second flanges with respect to the engine longitudinal axis (Clarkson, Fig. 4C).
Porter as modified by Clarkson fails to teach the stiffener and interface rings are metallic.
However, Kappes drawn to a gas turbine engine teaches an assembly comprising a first flange (232) and a second flange (248) (Figs. 3-6). An adaptor ring/interface ring (230) is trapped between the first and second flanges such that the first flange sits on a contour of the adaptor ring/interface ring (Figs. 3-6). Kappes further teaches the adaptor ring/interface ring is metallic (para. 0055).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the adaptor ring/interface ring and the stiffener with a metallic material as taught by Kappes as they are known in the art for withstanding high operating temperatures.
Regarding claim 19, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claim 17. Porter as modified by Clarkson further teaches the positioning step occurs such that the interface ring is trapped between the first flange and the a stiffener ring (420) having a thickness that is greater than the thickness of the interface ring (Clarkson, Fig. 4C) and further comprising: fixedly attaching the first 
Regarding claim 20, Porter as modified by Clarkson and Kappes teaches all the claimed limitations as stated above in claim 19. Porter as modified by Clarkson and Kappes further teaches the ply are arranged in the stacked relationship to establish a J-shaped geometry comprising the junction (Porter Fig. 3).
Claims 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Clarkson and further in view of Panayil et al. (US 2013/0309085 A1) hereinafter Panayil.
Regarding claims 12 and 18, Porter as modified by Clarkson teaches all the claimed limitations as stated above in claims 12 and 17. Porter as modified by Clarkson fails to teach the first duct is a split duct including first and second halves circumferentially distributed in an array about the engine longitudinal axis to bound the gas path.
However, Panayil directed to a duct assembly for use in gas turbine engine teaches a duct (201) (Fig. 2). The duct is a split duct including first and second halves (203, 204) circumferentially distributed in an array about the engine longitudinal axis to bound the gas path (para. 0016; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Porter such that the first duct is a split duct as taught by Panayil as this would ease assembly/disassembly and repair of the duct.
Regarding claim 13, Porter as modified by Clarkson and Panayil teaches all the claimed limitations as stated above in claim 12. Porter as modified by Clarkson and Panayil further teaches the ply layers established an intermediate portion interconnecting the main body and the junction and the ply layers are arranged such that the ply slope radially inwards from the main body in a direction towards the junction (Porter, annotated FIG. 4C above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0340447 A1; US 6,467,988 B1; US 2004/0007422 A1 each discloses a first duct having a first flange and a second duct having  a second flange and a fastener extending through the first and second flanges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/David E Sosnowski/           SPE, Art Unit 3745